DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the epitaxial region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of claim interpretation, it is assumed to be “an epitaxial region.”


Claim Rejections - 35 USC § 102
Claims 1-5, 7-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0176567 (Joseph).
For claim 1, Joseph teaches an apparatus comprising: 
an electrical waveguide (fig. 3A, 3B and 4, 202 and 204); 
an active mesa structure (VCSELs 103 can be collectively considered a mesa structure), wherein the active mesa structure comprises a plurality of semiconductor laser regions (fig.3, 103, [0029]) within the mesa structure itself, each semiconductor laser region of the active mesa structure being electrically isolated within the active mesa structure itself relative to the other semiconductor laser regions of the mesa structure ([0034]-[0035]); 
a substrate (fig. 1 and 2, 102); 
a contact layer that extends beneath the active mesa structure and is positioned above the substrate (fig. 1 and 2, 104); and
 a structure separated from the active mesa structure (fig. 1, 2 and 5, 105), wherein the structure provides a contact that shorts the structure to the contact layer to provide a path for a current flow from the electrical waveguide to deliver energy to the semiconductor laser regions (fig. 2, 122, 124, 126, [0046]); 
wherein the electrical waveguide is configured to provide the current flow to the semiconductor laser regions and the structure via a plurality of electrical waveguide contacts, the electrical waveguide contacts comprising a first contact for electrical connection with the semiconductor laser regions (fig. 3A, 3B and 4, 202, [0056]-[0057]) and a second contact for electrical connection with the structure contact (fig. 3A, 3B and 4, 204, [0056]-[0057]); and 
wherein the contact layer (fig. 2, 104) is adapted to carry a current load from the electrical waveguide and spread current horizontally through the contact layer to the active mesa structure including interior semiconductor laser region portions of the active mesa structure for injecting the semiconductor laser regions with current to produce lasing from the laser regions ([0046]).
For claim 2, Joseph teaches the active mesa structure, the structure,  the contact layer, and the substrate are part of a laser array, and wherein the first and second contacts of the electrical waveguide connect to a single side of the laser array (fig. 2 and 4).
 For claim 3, Joseph teaches the laser array is a back emitting laser array ([0060]).
For claim 4, Joseph teaches the laser array is arranged as an emitter for a light detection and ranging (LiDaR) system ([0072]).
For claim 5, Joseph teaches the laser array further provides optical communication via the lasing produced from the semiconductor laser regions ([0072]).
For claim 7, Joseph teaches the contact layer has a thickness sufficient to carry the current load from the electrical waveguide and spread current horizontally through the contact layer to the active mesa structure including interior semiconductor laser region portions of the mesa structure for injecting the semiconductor  laser regions with current to produce lasing from the semiconductor laser regions ([003]).
For claim 8, Joseph teaches the contact layer comprises an N contact layer, and wherein the apparatus further comprises: a P contact layer on top of the active mesa structure, and wherein the first contact of the electrical waveguide is in electrical connection with the P contact layer ([0032]).
For claim 10, Joseph teaches the structure is arranged as a ground structure for the apparatus (105). It is noted, given the broadest reasonable interpretation, the ground plane of the prior art provides the negative signal contact. It is unclear to the examiner if the applicant intends for the positive and negative signal contact to both be distinct from the ground plane. If so, the claim should be amended and support within the instant application should be indicated. They examiner did not find an example in the instant application wherein, the positive and negative signal contact are both distinct from the ground plane.
For claim 11, Joseph teaches the electrical waveguide comprises a ground-signal- ground (GSG) electrical waveguide (204). It is noted, given the broadest reasonable interpretation, the ground plane of the prior art provides the negative signal contact. It is unclear to the examiner if the applicant intends for the positive and negative signal contact to both be distinct from the ground plane. If so, the claim should be amended and support within the instant application should be indicated. The examiner did not find an example in the instant application wherein, the positive and negative signal contact are both distinct from the ground plane.
For claim 12, Joseph teaches the electrical waveguide comprises a microstrip or strip line electrical waveguide (fig. 3A, 202, 204).
For claim 13, Joseph teaches the active mesa structure is arranged as a vertical cavity surface emitting laser (VCSEL) or a vertical extended cavity surface emitting laser (VECSEL) (abstract).
For claim 14, Joseph teaches a conductive frame around the active mesa structure that shorts the electrical waveguide second contact to the contact layer (fig. 2, 122 around 105).
For claim 15, Joseph teaches a trench separates the active mesa structure from the structure (fig. 1 and 2, trench between 122 and 103).
For claim 16, Joseph teaches the structure is around a periphery of the active mesa structure. (fig. 1, 2 and 5, 105).
For claim 17, Joseph teaches the laser regions are arranged in a grid pattern on an epitaxial material (fig. 3A, middle two rows are in a grid pattern) or in a honeycomb pattern on an epitaxial material (fig. 3a, the triangular arrangement in the top two rows may be considered a honeycomb patter) or in in a circle pattern on the epitaxial material (fig. 3A the circle of 202 surrounds the regions and they are thus in a circle pattern).
For claim 18, Joseph teaches the active mesa structure further comprises a plurality of active mesa structures, wherein each active mesa structure comprises a plurality of laser regions within that active mesa structure itself, each semiconductor laser region of that active mesa structure being electrically isolated within that active mesa structure itself relative to the other semiconductor laser regions of that active mesa structure (fig. 3A, a cluster of 3 mesas may be considered a mesa structure with a plurality of isolated laser regions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph.
For claim 6, Joseph teaches a lens array arranged to direct beams to form a single location (fig. 10, [0061]). Joseph does not teach a diffractive optical element is arranged to direct laser beams from the laser regions so that the positions of the laser emissions are directed to form a single location. However, the examiner take official notice that diffractive optical elements were well known in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the well-known diffractive optical element as a simple substitution for the lens array of Joseph as the substituted components and their functions were known in the art and the substitution would have yielded predictable results. In the present case, the substituted component provides an alternative means to focus the light from the laser emitting grid structure. See MPEP 2143 I.B.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25-36 of U.S. Patent No. 10,493,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 10,493,106. The claims of the instant application are listed next to their anticipatory claims of 10,493,106 with a colon between them.
1:1,26,32; 2:2,28,33; 3:3,34,29; 4:4; 5:5; 6:6; 7:11,30,35; 8:12; 9:1; 10:13; 11:14; 12:15; 13:16, 14:18; 15:20; 16:1; 17:21; 17:22; 17:23; 18:27; 19:26; 20:32. 
Claims 1-8 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-17, 19-20, 22-24 and 27 of U.S. Patent No. 10,903,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of 10,903,622. The claims of the instant application are listed next to their anticipatory claims of 10,493,106 with a colon between them.
1:1; 2:2; 3:3; 4:4; 5:5; 6:6; 7:11; 8:12; 10:13; 11:14; 12:15; 13:16, 14:17; 15:19; 16:20; 17:21-24; 18:27. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9, 19, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 26, and 28 of prior U.S. Patent No. 10,903,622. This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Carter/Primary Examiner, Art Unit 2828